Citation Nr: 0511069	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  01-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to 
September 1982 and from December 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the veteran's claim of 
entitlement to service connection for Raynaud's phenomenon.  
The veteran subsequently moved from Michigan to Nevada; the 
Reno RO now has jurisdiction over the veteran's claim.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's currently diagnosed Raynaud's phenomenon is not 
etiologically related to his military service.


CONCLUSION OF LAW

Raynaud's phenomenon was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
Raynaud's phenomena of the hands.  Specifically, he contends 
that his hands were frostbitten while serving on active duty 
in subzero temperatures in Korea, which ultimately led to the 
development of Raynaud's phenomenon.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service connection claim was initially 
adjudicated in June 2000, prior to the enactment of the VCAA, 
by applying the now-obsolete well groundedness standard.  
More recently, however, the RO applied the correct, current 
standard of reviewing a December 2002 rating decision, the 
December 2002 supplemental statement of the case (SSOC) and 
the October 2004 SSOC.  Thus, any deficiency in the RO's 
previous adjudication was remedied.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board will apply the current 
standard of review in adjudicating the veteran' s claim.
Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2000 statement of the case (SOC) 
and the December 2002 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  Additionally, the October 2004 
SSOC noted the particular deficiencies in the evidence 
associated with the veteran's claim.  

More significantly, a letter was sent to the veteran in July 
2004 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for service connection and 
listed the evidence the RO had received, to include the 
veteran's Social Security Administration records.  Thus, the 
July 2004 letter, along with the September 2000 SOC and the 
December 2002 and the October 2004 SSOCs, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 letter, the RO informed the veteran the RO was 
responsible for getting relevant records from any Federal 
agency.  The veteran was informed that "this may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The letter 
informed the veteran that the RO was "requesting all records 
held by Federal agencies to include your service medical 
records or other military records, and medical records at VA 
hospitals.  We're making reasonable efforts to help you get 
private records or evidence necessary to support your claim.  
We'll tell you if we are unable to get records that we 
requested."  The RO also advised him that a VA medical 
examination would be provided if it was necessary to make a 
decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2004 letter informed the veteran that the RO was 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency, and that "this may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
letter further emphasized that it was still the veteran's 
responsibility to ensure that the RO received all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2004 letter asked the veteran 
to "If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
information or evidence is in your possession, please send it 
us."  The Board believes that this request complies with the 
requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claim, which was by rating decision 
in June 2000.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].  The 
veteran was subsequently provided with VCAA notice through 
the July 2004 VCAA letter, and the claim was readjudciated 
with the application of the VCAA standard of review in the 
subsequent December 2002 rating decision and subsequent 
SSOCs.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  Therefore, there is no prejudice 
to the veteran in proceeding to consider his claim on the 
merits.  

Additionally, over the lengthy course of this appeal the 
veteran has been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Extensive medical evidence has 
been obtained and associated with the veteran's claims 
folder.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

The RO has recently had difficulty in contacting the veteran, 
and the claims folder does not contain any submissions from 
the veteran himself for a number of years.  However, this 
claim cannot be considered to be abandoned because there has 
not been a specific request for evidence by the RO to which 
the veteran failed to respond in one year.  See 38 C.F.R. 
§ 3.158 (2004).  The July 2004 VCAA letter does not require a 
response from the veteran; it merely encourages the 
submission of additional evidence.  Even if the July 2004 
letter did require response from the veteran, the one-year 
period to do so under 38 C.F.R. § 3.158 has not yet elapsed.  
Moreover, the veteran's representative has submitted 
statements, most recently in April 2005, providing arguments 
in support of the veteran's claim, evidencing intent to 
continue with the veteran's appeal. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records and Social Security Administration (SSA) records.  
The veteran was provided a VA medical examination in March 
2000, the results of which will be referred to below.  The 
report of the medical examination reflects that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted a physical examination and 
rendered appropriate diagnoses and opinions. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including Raynaud's 
disease, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Raynaud's phenomenon

"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.'  WEBSTER'S [MEDICAL DESK DICTIONARY] at 604.  The 
terms "Raynaud's phenomenon" or "Raynaud's syndrome" are used 
to describe '"the symptoms associated with Raynaud's 
disease.'  Id."  Watson v. Brown, 4 Vet. App. 309, 311 
(1993).

Factual background

Service medical records do not demonstrate that the veteran 
had any complaints of frostbite during service as he claims.  
In his report of medical history for both his retention 
examination in February 1977 and his separation examination 
in November 1983, the veteran did not report frostbite to his 
hands.

There is no pertinent medical evidence for approximately the 
next fifteen years.  Outpatient records from the Detroit VA 
Medical Center beginning in February 1999 contain several 
diagnoses of Raynaud's phenomenon.  The veteran reported 
three times that he experienced frostbite in 1978 in service; 
two other times he indicated that he incurred frostbite in 
1974 while in service.  One medical record noted that the 
etiology of the veteran's Raynaud's phenomenon was unknown.

During a medical examination conducted in April 1999 by the 
Human Capability Corporation for purposes of determining 
Social Security (SSA) benefits, the veteran gave a history of 
his Raynaud's phenomenon symptomatology and noted that he was 
"not aware of any . . . etiological causes of this 
problem."  

The veteran submitted a statement in December 1999, 
indicating that he was recently diagnosed with Raynaud's 
syndrome.  In regards to his hands being unable to tolerate 
cold temperatures, he noted that "as a child growing up, I 
remember experiencing this type of pain."

The veteran filed a claim of entitlement to service 
connection for frostbite to his hands in February 2000.  He 
presented for a VA examination in March 2000.  The examiner, 
K.F., M.D., took the veteran's history, where the veteran 
again reported experiencing frostbite to his hands in 1974.  
Physical examination revealed no swelling.  Multiple calluses 
were present bilaterally on the index and middle fingers and 
thumbs with cracked skin along the fingertips.  The diagnosis 
was history of frostbite to the hands (per veteran) and 
Raynaud's phenomenon diagnosed in February 1999.

The RO, in a June 2000 rating decision, denied the veteran's 
claim of entitlement to service connection for Raynaud's 
phenomenon, indicating that the claim failed the now-obsolete 
well groundedness standard because there was no indication of 
frostbite in service.

In a statement dated in September 2000, Dr. M.M.A. indicated 
that "certainly , cold injury eg [sic] frostbite can lead to 
vasospastic arterial disease and chronic Raynaud's 
phenomenon."

Analysis

The veteran seeks service connection for Raynaud's 
phenomenon.  In essence, he ascribes his current Raynaud's 
phenomenon to having incurred frostbite in Korea while on 
active duty.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of Raynaud's phenomenon.  
Hickson element (1) is accordingly satisfied.


With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that Raynaud's disease was present in service or 
within the one year presumptive period following separation 
from service, and the evidence of record does not support 
such a conclusion.  The medical records show that the veteran 
sought treatment for his Raynaud's phenomenon symptomatology 
beginning in February 1999.  This is almost two decades after 
separation from service, and is well past the one-year mark 
for presumptive service connection.  

With respect to in-service injury, the veteran contends that 
he was exposed to frostbite during service.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of frostbite by the 
veteran until he filed an informal statement in September 
1999 that eventually led to a formal claim of entitlement to 
VA pension benefits in February 2000, over 15 years after he 
left military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that the veteran did 
not mention frostbite in service when he gave a detailed 
medical history to the SSA examiner in April 1999, but 
instead indicated that he did not know what was causing his 
Raynaud's symptomatology.  The veteran's silence over the 
years as to the matter of an alleged frostbite injury, until 
he filed a claim for VA benefits, is itself evidence against 
his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) 

The Board believes that the most accurate history was related 
by the veteran when he was treated in April 1999 and reported 
no frostbite injury.  Not only was this treatment more 
contemporaneous, but also at that time there was no issue of 
monetary gain.  Thus, to the extent that the veteran's 
current contentions are in conflict with the medical history 
taken in April 1999, the Board finds that the statements made 
by the veteran in April 1999 to be more probative than 
statements made months later in the context of a claim for 
monetary benefits from the government.  Not only may the 
veteran's memory be dimmed with time, but self-interest may 
also play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Board further observes that the veteran again 
contradicted himself in his December 1999 statement by 
admitting that he experienced Raynaud's symptomatology as a 
child.  Moreover, the veteran mentioned 1974 as the date of 
frostbite to some health care providers, and 1978 to others.  
The veteran not on active duty in 1974; furthermore this 
variation in dates of onset of frostbite serves to further 
question the veteran's credibility.

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits almost 20 years after his separation from service, 
the Board finds his recent statements concerning such an 
injury to be lacking probative value.  
The veteran's current contentions concerning in-service 
frostbite are outweighed by the utterly negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]. Hickson element (2) 
has therefore not been met, and the claim fails on that 
basis.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  

The March 2000 VA examiner made no nexus opinion concerning 
the etiology of the veteran's Raynaud's phenomenon.  However, 
it is clear that in the absence of a frostbite injury in 
service, a medical nexus opinion would be an impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board is of course aware of the September 2000 opinion 
from Dr. M.M.A. that cold injury can lead to chronic 
Raynaud's phenomenon.  This does not constitute a medical 
nexus opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim].  

The veteran himself contends that his current Raynaud's 
phenomenon is related to his military service.  However, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's lay opinion is 
therefore entitled to no weight of probative value. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
Raynaud's phenomenon.  Therefore, contrary to the assertions 
of the veteran's representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for Raynaud's phenomenon is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


